Citation Nr: 0739602	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than February 10, 
2000, for the award of a 100 percent disability evaluation 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The veteran did not appeal the December 2000 rating 
decision which awarded a 100 percent disability evaluation 
for service-connected PTSD effective from February 10, 2000.

2.  The veteran's December 2003 statement is a freestanding 
claim for an earlier effective date for the 100 percent 
disability evaluation assigned to the service-connected PTSD.



CONCLUSION OF LAW

The veteran's December 2003 claim for an earlier effective 
date seeks an effective date for benefits in a manner not 
authorized by law.  38 U.S.C.A. §§ 5110, 7105(a), (c) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160, 
3.400(o)(2), 20.302, 20.1103 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

VA has no duty of notice or assistance in this case, since it 
is the law, and not the facts, which is dispositive of the 
case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
See also VAOPGCPREC 5-2004 (June 23, 2004), which stated that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claim 
ineligible for the claimed benefit.

II.  Laws and regulations, factual background, and analysis

The Court of Appeals for Veterans Claims (CAVC) holding in 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) dictates that the 
veteran's claim for an earlier effective date must fail. 

On February 10, 2000, the veteran submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals).  That filing was 
untimely to perfect an appeal of the RO's previous, December 
1998, denial of an increased evaluation for his service-
connected PTSD, as to which a Statement of the Case had been 
provided to the veteran and his representative in July 1999.  
However, rather than simply closing the case, the RO accepted 
the attempted, untimely appeal as a claim for an increased 
evaluation. 

After review of additional medical evidence which was 
received, the RO issued a decision in May 2000 which 
confirmed and continued the 30 percent evaluation assigned 
for the veteran's PTSD.  Following the receipt of additional 
information, to include the report of an August 2000 VA 
examination, the RO issued a rating action in December 2000 
which increased the evaluation assigned to the PTSD to 100 
percent, effective February 10, 2000.  The veteran was 
notified of this decision on December 15, 2000.  He did not 
appeal this decision within one year of the date of the 
letter notifying him of the award and its effective date, and 
the decision thus became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.160.

On December 30, 2003, the veteran filed a claim requesting 
that an earlier effective date be awarded for the 100 percent 
evaluation assigned to the service-connected PTSD.  Neither 
the veteran nor his representative has raised a contention 
that the RO committed clear and unmistakable error (CUE) in 
the December 2000 rating action which awarded the 100 percent 
evaluation effective February 10, 2000.  

The veteran's December 2003 statement seeking an earlier 
effective date for the 100 percent disability evaluation is 
essentially a claim for retroactive benefits.  38 U.S.C.A. 
§ 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005).  In the instant case, because the rating action 
awarding the February 10, 2000, effective date become final, 
the veteran could only obtain an earlier effective date by 
showing that the decision was a product of CUE.  As noted 
above, such a claim has not been made.  Rather, the veteran 
and his representative have argued that the Board should 
award the earliest date it was factually ascertainable that 
an increase in disability had occurred.  See 38 C.F.R. 
§ 3.400(o)(2).  

To the extent that the veteran intended his December 2003 
statement to be a "freestanding" claim for an earlier 
effective date, "such a possibility vitiates the rule of 
finality."  Rudd, supra, 20 Vet. App. at 300.  A 
freestanding claim for an earlier effective date for an 
increased evaluation for the service-connected PTSD seeks a 
benefit not provided by law.  As noted above, when the law is 
dispositive against a claim, as here, the claim must be 
denied or the appeal terminated.  Sabonis, supra., 6 Vet. App 
at 430.  Therefore, according to Rudd, supra, 20 Vet. App. at 
300, this appeal must be dismissed.  




ORDER

The appeal for an effective date earlier than February 10, 
2000, for the award of a 100 percent disability evaluation 
for service-connected PTSD is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


